Citation Nr: 0931367	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
radiation burns of the buttocks due to treatment at a VA 
facility. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he sustained a permanent disability 
caused by radiation burns to the buttocks during his 
treatment for prostate cancer at a VA facility.  The Board 
finds that a remand is necessary so that VA may obtain 
outstanding, relevant records. 

In this regard, the Board notes an April 2006 statement that 
the Veteran sent to his Senator in which he reports having 
applied for and been denied disability benefits by the Social 
Security Administration (SSA) and that he was appealing that 
decision.  The records relevant to the claim and appeal to 
SSA are not associated with the claims file.  When VA has 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding 
with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 
373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 
(1998).  Therefore, a remand is required so that VA may 
fulfill its duty to assist in obtaining records relevant to 
the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.	Request all records relevant to the 
Veteran's application for disability 
benefits from the SSA.  All requests 
and responses, positive and negative, 
should be associated with the claims 
file. 

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
February 2007 statement of the case.  
If the claim remains denied, the 
Veteran and his representative should 
then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




